Case 2:16-cv-03555-GRB-AKT Document 65 Filed 09/21/20 Page 1 of 2 PageID #: 445




                                                               September 21, 2020
 VIA ECF
 Hon. A. Kathleen Tomlinson, USMJ
 United States District Court
 Eastern District of New York
 100 Federal Plaza
 P.O. Box 9014
 Brooklyn, New York 11201

                Re:     John Purcell v. New York Institute of Technology-College of Osteopathic
                        Medicine
                        Case No. 2:16-cv-03555 (GRB)(AKT)

 Dear Magistrate Tomlinson:

        This firm represents defendant New York Institute of Technology (“NYIT”) in the above-
 referenced action.

         We write concerning Your Honor’s Orders, Dkt. 61-62, directing production of records of
 plaintiff’s medical treatment. As directed by this Court, this office served copies of Your Honor’s
 Orders by overnight mail and first-class mail on Drs. Eugene Khotimsky and Sergei Belkin, along
 with executed HIPAA authorizations. We filed proof of such service via ECF. See Dkt. 63-64.

         While this office has subsequently received responsive records from Dr. Khotimsky,
 relative to Dr. Belkin, to date, we have received neither responsive records nor a signed
 certification that no responsive records exist. Our office has followed up with Dr. Belkin’s office,
 leaving voicemails on Thursday, September 17, Friday, September 18, and again today. We have
 received no response.

         Before he was served with Your Honor’s Order, Dr. Belkin had spoken with our paralegal
 on August 7, 2020, and advised, in sum and substance, that his office would be closed due to the
 COVID-19 pandemic through the end of October. He further advised that he had not seen
 John Purcell since 2011 and his office’s practice was not to keep records for longer than five years.
 Given these communications, we cannot confirm whether Dr. Belkin’s unresponsiveness is due to
 refusal to cooperate or because he has not received Your Honor’s Order.

                                                       Respectfully Submitted,

                                                       CLIFTON BUDD & DEMARIA, LLP
                                                       Attorneys for Defendant


                                               By:     Douglas P. Catalano
                                                       Stefanie R. Toren
                                                       Stephen P. Pischl
Case 2:16-cv-03555-GRB-AKT Document 65 Filed 09/21/20 Page 2 of 2 PageID #: 446

 C LIFTON B UDD & D E M AR IA , L LP


 Hon. A. Kathleen Tomlinson, U.S.M.J.
 September 21, 2020
 Page 2



 cc:   VIA ECF
       The Law Offices of Stewart Lee Karlin, P.C.
       Attorneys for Plaintiff




                                            -2-
